El Juez Asociado Señob, Wole,
emitió la opinión del tribunal.
Se trata de una denuncia presentada ante la Corte Municipal de San Lorenzo imputando al acusado, Benjamín Gon-zález, haber portado sobre su persona para fines de ofensa y defensa una vara de hierro en forma de bastón, con la cual agredió al Lie. Francisco Rodríguez Alverio. El acusado fué convicto y en apelación, a la Corte de Distrito de Humacao presentó una excepción perentoria que fué declarada sin lu-*765gar. El caso fue entonces a juicio y el acusado declarado culpable.
En apelación para ante este tribunal, la prueba aducida en, el juicio no ha sido elevada, y la única cuestión ante nos es la suficiencia de la denuncia. Por tanto, como se dictó sentencia después de oír la prueba, puede presumirse cual-quier hecho necesario para sostener la sentencia.
La cuestión principal envuelta es si una vara de hierro en forma de bastón es necesariamente un arma prohibida. En Pueblo v. Cruz Rosado, 34 D.P.R. 315, y en los casos que le siguen,, resolvimos que un arma prohibida en Puerto Pico era una semejante a la definida en la ley de 1905 y otras si-milares. Las palabras específicas de la ley de 1924, enmen-datoria de la ley de 1905, según fué enmendada en 1908, son:
“Artículo 1. — Toda persona que ilegalmente portare o condujere cualquier arma o instrumento con el cual pueda causarse daño corporal, incurrirá en pena de prisión de un mes a seis meses.”
Nos sentimos obligados a resolver que prima facie un bastón de hierro es un arma de ofensa y defensa más bien que una utilizada como báculo o como parte de la indumen-taria de una persona. Una varilla de hierro podría ser más fácilmente similar a un garrote, que es un arma expresa-mente enumerada en la ley de 1905. Un blackjack no figura entre las armas especificadas en la ley de 1905, y, sin embargo, nadie duda de que un black-jack es un arma de ofensa. Desde luego, de ordinario una varilla en forma de bastón es tolerable, pero cuando un hombre deliberadamente porta un bastón de hierro, la presunción es que se trata de un arma-de ofensa o defensa.
Hubo una moción de reconsideración, de cuya negativa se apeló. Suponiendo que procediera tal recurso, como las par-tes no lo han discutido, tampoco lo haremos nosotros.

Deben declararse sm lagar los dos recursos.